THE UN|TED STATES D|STR|CT COURT
FOR THE EASTERN D|STR|CT OF NORTH CAROL|NA
WESTERN D|VlS|ON '
CiV|L CASE NO. 5:16-cv-00302-RE
ln re: CELESTE G. BROUGHTON,
O R D E R

Debtor.

 

THIS MATTER is before the Court on the Debtor’s “l\/lotion for Order
to Produce Electronic Recording of August 10, 2018 Proceeding” [DE-552‘].

By the present motion, the pro se Debtor moves the Court to order the
court report to provide the Debtor With an electronic recording of the August
l 10, 2018 hearing in this matter. For grounds, the Debtor claims as follows:

The “official” transcript o_f that hearing
submitted by the reporter is extraordinarily
inaccurate lt is evident from the text of that
document that Judge l\/lartin Reidinger or some
attorney acting on his behalf concocted the entire
document, “out of the Whole clothe [sic]”,
disregarding the actual occurrences and statements
made in that hearing held on August 10, 2018.

On|y an audio recording of that proceeding can
prove What actually Was said in that hearing.

role-552 at 1].

 

The Debtor’s accusation that the Court, or someone on the Court’s
beha|f, fabricated the transcript of the August 10, 2018 is an outrageous and
baseless accusation Which the Court Wi|| not countenance The Court has
no reason to question the competence or integrity of the court reporter Who
prepared the transcript1

lT lS, THEREFORE, ORDERED that the Debtor’s “l\/lotion for Order to
Produce Electronic Recording of August 10, 2018 Proceeding” [DE-552] is
DENlED.

lT lS SO ORDERED this the 19 _day of November, 2018.

&sa

MAR iN RElD<lNo_E
uNi ED sTATEs o sTRicT JuDGE

  

 

1 lt should be noted that the Redacted Transcript Dead|ine has passed, and the Debtor
has taken no action pursuant to the Transcript Notice of September 27, 2018. [DE~546].
2

 

